m tex-d
                                            Samuel Wade Dooley
                                            TDCJ No.   1075237
                                            Hughes Unit
                                            Rt. 2, Box 4400
                                            Gatesville, TX 76597

Honorable Sharon Keller                                           ilea i
Presiding Judge
Court of Criminal Appeals of Texas
201 W. 14th, Room 106
Austin, TX 78701                                          APRWllfi
                                            April 21, .2015         ^b
                                                       AD6MC0stt,Cferk
RE:   ADMINISTRATIVE CONCERN/ MISFILED DOCUMENTS

Dear_. Pxesiding J.udge Keller:      . ,
      Thank you for taking a moment of your time to consider an
administrative issue.     My concern is that the Clerk improperly
filed some documents.     In my case, WR-82,958-01, I mailed this
Court a Motion to Hold Writ Application in Abeyance for Applicant
to Respond to New Allegations of Laches, along with some objections
to the trial court's Order (Findings) which recommended that relief
be denied.   However, the Clerk filed those documents all as one
miscellaneous document on Feburary 24, 2015.

      Because those documents were not individually filed, the
Court never Issued an independent ruling on the motion.          Thus,
leaving one with the impression that the Court inadvertently
failed to consider the motion (and objections) prior to denying
relief in my case.     Could you please review the Court's internal
file in my case and determine if the Court (ex. staff attorney)
considered all the documents (motion & objections) that were
 filed as a single miscellaneous document on Feburary 24, 2015.
      If the Court did consider all the documents, than at this

 time I guess there is nothing else for me to do.      However, if
 the Court inadvertently failed to consider all those documents,
could you please take corrective action.
     With your leave, I will try and offer you a little further
explanation; however, because relief was denied without a written
order I'm left with speculations.    Nevertheless, because the
Court's notice did not mention the trial court's findings, it
would appear that the Court rejected those findings.    And, by
implication, the Court held to the due date for my PDR being
October 7, 2002, as established by this Court's internal docket
sheet in No. PD-1250-02.    See, Applicant's Exibit "K" (11/14/2002 -
Remarks).   That conclusion served to enhance my concern about
the apparent inadvertent failure for there to be a ruling on
the motion to abate for. an opportunity to present evidence-on

the new allegations of laches.
     It enhanced my concerns because when this Court altered and
expanded its laches doctrine, it was pretty clear that applicants
would be provided an opportunity to present evidence on new allegations
raised about laches.    Yet, that did not happen in my case.     Leading

to a" conclusion that the Court did NOT deny relief because of

laches in my case.     And, if the Court had also rejected the trial
court's finding about when my PDR was due -- it would really
only leave one reason why relief could have been denied.
     The only reason left could be that I failed to state/'ai.claim,
that'.vdf true, would entitle me to relief.   Yet, if the Court
stood by the due date in its internal docket sheet for when my
PDR was due, then I had a right to file my PRO SE motion for rehearing
ands;the court of appeals had a duty to notify me when that court
denied the motion for reheharing.     Not to mention all the other

actions I plead in my writ application that the court of appeals
did to mislead me about the deadline to file my PDR. Could it
seriously not be a denial of due process if the court of appeals

failed to notify me when that court denied my motion for rehearing
(and if I did not otherwise learn of thatfdenial in a timely
manner).AND if the court of appeals otherwise misled me about
the true deadline to file my PDR?

      So, if that is a claim that, if true, would entitle me to

relief, it leaves me wondering about the apparant Inadvertent
failure for there to be a separate ruling on the motion for a
hearing on laches because that motion was not individually filed
by the Clerk.      Because if I plead an acceptable claim then the

implication is that relief was defied because of laches.           And,

if the motion for a hearing on laches was inadvertently overlooked,
it is also possible that the objections filed on February 24, 2015
were also overlooked.         7:.:.:-   :.:

      While it is some speculation on my part, this is why I have
asked for a moment of your time to review the Court's internal

file in my case.         If there was a problem, due to the Clerk'safiling
everything as one miscellaneous document please, please take
corrective     action.

      Again,    thank YOU for your time and consideration.

                                                 Respectfully,
                                                  espectruily, /          /


                                                 Samuel Wade Dooley
                                                 Applicant PRO SE
SWD/swd
cc:   FILE